internal_revenue_service national_office technical_advice_memorandum february third party communication none date of communication not applicable number release date index uil no case-mis no chief appeals_office ---------------- tam-157860-05 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conferences ---------------------- ------------------------------------------------ -------------------------------------------------- ---------------- --------------- --------------------------------------- legend taxpayer ---------------------- b c d e f g h utility year year year year year date date ---- ---- ------------------- ----------------- ----------------- ------------------- ----------------- --------------------------------------------------- ------- ------- ------- ------- ------- ---------------------- --------------------- tam-157860-05 issues does the statutory language of the u k windfall tax including the formula contained in schedule of the finance no act on its face satisfy the net gain requirement of sec_1_901-2 if the answer to issue is no is it necessary to examine the nature and substance of the u k windfall tax by reference to evidence extrinsic to the text of the statutory language in determining its creditability under sec_901 of the code if the answer to issue is no can the requirements of sec_1_901-2 be satisfied by reference to an algebraic reformulation of the u k windfall tax schedule statutory formula if the answer to issue is yes is taxpayer’s proposed reformulation the mathematical equivalent of the u k windfall tax schedule statutory formula in analyzing the algebraic reformulation of the u k windfall tax is it appropriate to compare the reformulation to u s excess profits taxes and other creditable_foreign_taxes if the answer to issue is yes does the u k windfall tax satisfy the requirements of sec_1_901-2 conclusions issue no the statutory language of the u k windfall tax including the schedule formula is clear and does not satisfy the net gain requirement of sec_1_901-2 issue no in determining the creditability of the u k windfall tax under sec_901 of the code it is not necessary or permissible to consider evidence extrinsic to the text of the u k windfall tax statute because the statute is unambiguous issue no the requirements of sec_1_901-2 may not be satisfied by reference to an algebraic reformulation of the u k windfall tax schedule statutory formula tam-157860-05 issue because the net gain requirement may not be satisfied by reference to an algebraic reformulation of the statute this issue is moot however even if taxpayer’s proposed reformulation of the statute as a direct_tax on book profits would result in an amount of tax_liability numerically equal to that imposed under the actual u k windfall tax statute because it does so by adjusting both the computation of the tax_base and the statutory tax_rate the algebraic restatement is not equivalent to the statutory formula issue no in analyzing the creditability of the u k windfall tax it is appropriate to compare the statute itself not an algebraic reformulation of the statutory formula to u s excess profits taxes and other creditable_foreign_taxes the earnings multiplier in the u k windfall tax statutory formula and its use of book profits rather than taxable_income distinguishes it from u s excess profits taxes and creditable foreign_income and excess profits taxes issue because the net gain requirement may not be satisfied by reference to an algebraic reformulation of the statute and in any event the algebraic reformulation is not equivalent to the u k windfall tax statutory formula this issue is moot the u k windfall tax does not satisfy the requirements of sec_1_901-2 summary under the well-settled rule_of statutory construction if a statute has a plain meaning then it is neither necessary nor appropriate to resort to secondary sources or extrapolation to elucidate what is already clear language on its face the u k windfall tax unambiguously exacts a tax equal to percent of the windfall excess of the value of a covered company in profit-making terms over its flotation value by its express terms the u k windfall tax therefore is a tax on the appreciation of the company above its flotation value the statute utilizes the standard valuation technique of capitalizing book income by a price-to-earnings ratio to determine the appreciated value from which to subtract the flotation value for purposes of computing the windfall excess subject_to tax as explained below such a windfall tax on appreciation in value does not satisfy the regulatory requirements for creditability under sec_1 b taxpayer proceeds by several circuitous routes to reformulate the u k windfall tax in an attempt to lend some color to its argument that the u k windfall tax is a tax on windfall profits rather than a tax on windfall appreciation as indicated above any tam-157860-05 reformulation is unwarranted in light of the clear purport of the statute nevertheless this memorandum also explains why taxpayer’s reformulation fails of its own weight facts privatization of u k utilities commencing in the 1980s the u k government privatized more than government- owned enterprises using two basic methods sale of publicly traded shares in the government-owned enterprises which the u k government referred to as a public flotation or sales to private enterprises thirty-two of the privatized companies were subject_to the u k windfall tax each of which was a utility company that provided telephone gas electricity water sewer airport or rail services hereinafter referred collectively as the windfall tax companies the u k government privatized each of the windfall tax companies through a public flotation at a fixed price offer the public flotation process involved the transfer of government-owned enterprises to new public limited companies plcs the u k government then sold shares of the new plcs in public flotations which were substantially_similar to initial public offerings in the u s the newly-privatized companies became publicly traded companies listed on the london stock exchange the u k national audit office reports relating to the privatization of the windfall tax companies indicate that the u k government set the initial share prices for the privatized companies at a level that it believed would maximize proceeds from the flotation while concurrently generating an expectation that the shares would trade at a modest premium in the initial period the u k government realized substantial proceeds from the flotation of the windfall tax companies a number of these windfall tax companies were acquired by u s utilities and in year taxpayer a domestic_corporation acquired b percent of the shares of utility from an unrelated domestic_corporation taxpayer acquired the other c percent of the shares of utility in two transactions one in year and the other in year because each of the windfall tax companies operates a business that is a natural monopoly the u k government before privatization established a new incentive regulatory regime called the rpi retail price index minus x system to control the prices each company can charge under the rpi minus x system the prices that can be charged to customers increase by rpi minus x during the tenure of each price control period rpi is a measure of inflation and the x factor represents an annual efficiency factor the regulator sets the factors in the formula for three to five years depending on the industry at the end of a regulatory period the regulator resets rates for the next period based on the cost efficiencies the regulated companies achieved and establishes a new x factor following review the formula permits a regulated company within a review period to retain a portion of the additional revenues due to increased distribution of utility_services and to retain all tam-157860-05 increases in operating_profit due to efficient operations and the reduction of expenses including financing costs thus the rpi minus x form of regulation controls the prices that a regulated company may charge its customers rather than its profits because the u k government established the initial rate structure for each of the windfall tax companies before the flotation of the companies the equity markets knew at the time of the privatizations exactly what level of price controls were to be in place for each of the privatized companies during the initial review period taxpayer submitted a letter from ------------------------------------------ who advised the u k government on the privatization and regulation of the ------------------------industries and served as ------------------------------------------------------------------------------------------------------- ---------------from --------until ------- ---------------------------noted that consistent with the incentive regulation system the reductions in costs and improvements in efficiency initially benefited the utilities’ shareholders and in due course their customers however this took time and the initial price controls set by the government at privatization did not fully anticipate the extent to which cost reductions would be possible as a result ---------------------------stated that customers and many other commentators took the view that the gains of privatization were not being shared equally between investors and customers they saw excess profits and were not convinced that regulators would in due course reset price controls to benefit customers there was much public concern about this issue customer groups and others urged regulators to intervene to reset the price controls prematurely----------------------------------- explained that regulators were reluctant to do this since it meant breaking or at best undermining the assumptions underlying the rpi minus x incentive mechanism which relied on a pre-specified period within which companies would be encouraged to reduce costs without an adjustment to prices as a result despite later tightening of the price controls there remained strong public sentiment that companies had obtained excess profits in the initial periods and that customers had not shared equally in the gains from privatization in addition to public concern that the privatized utilities had obtained excess profits due to under-regulation some commentators expressed the view that shares of the utility companies had been underpriced in the initial public flotation resulting in windfall gains to the owners during the initial period the labour party which was then the minority political_party strongly opposed the privatization and indicated it would take action to recover the value lost by the government as the result of a perceived underpricing of the utilities by the then-majority conservative party the labour party gained control of the u k parliament in and implemented a one-off one-time lump-sum tax known as the windfall tax sections of the finance no act that applied only to the privatized utility companies lucy chennells the windfall tax fiscal studies no tam-157860-05 the u k windfall tax part i sec_1 of the windfall tax statute provides as follows every company which on 2nd date was benefiting from a windfall from the flotation of an undertaking whose privatisation involved the imposition of economic regulation shall be charged with a tax to be known as the windfall tax on the amount of that windfall under sec_1 the statute provides that the w indfall tax shall be charged at the rate of per cent sec_1 provides that windfall is quantified under schedule of the act under schedule the amount of the windfall equals the excess if any of the value of a company in profit-making terms over its value for privatisation purposes regulated companies not privatized by flotation were not subject_to the tax value in profit-making terms is defined in the schedule as the annualized average daily profit for a company's initial period multiplied by the applicable price-to-earnings ratio initial period encompasses the first four years after flotation or the shorter period ending before date the statute provides that nine is the only applicable price-to earnings ratio so that all companies subject_to the tax were to use this multiple in calculating their value in profit-making terms value for privatisation purposes is the amount received for the company on flotation produced by multiplying the institutional price by the number of shares comprised in the ordinary share capital of the company at the time of its flotation institutional price is the price per share at which the shares were offered on flotation accordingly the windfall tax was imposed at a rate of percent of the excess of nine times the utility’s annualized average profits for the initial flotation period over the total_proceeds received by the government in the initial flotation offering to the extent the government retained shares in the privatized company schedule paragraph provided for a proportionate reduction in the tax_base the two-page u k windfall tax_return included a one-page calculation on which each windfall tax company reported the company value in profit making terms value placed on company at flotation and windfall tax due company value in profit making terms is derived by adding profits after tax over an initial period of up to financial years following privatization dividing the total profits of the initial period by the number of days in the initial period and multiplying the result by to determine average profits and multiplying the result by the price earnings ratio of value placed on company at flotation is derived by multiplying the total number of ordinary shares at flotation by the highest fixed price at which ordinary shares offered at flotation the ‘institutional price’ the taxable_amount is the difference in these two figures after multiplying the taxable_amount by the percentage of ordinary share three of the windfall tax companies had initial periods of less than four years according to the chennells paper cited in note above the earnings multiple of nine was based on the lowest average price-to-earnings ratio for the affected industries and actual trading prices were not used to value the privatized companies because wide price fluctuations during the post-privatization period were thought to make market prices an unreliable indicator of value id pincite tam-157860-05 capital disposed of at flotation if this percentage i sec_85 or less the windfall tax due is computed by multiplying the taxable_amount by the windfall tax statute provided that the profit figures used in calculating the windfall tax were to be taken from the accounts that the windfall tax companies filed pursuant to sec_242 of the u k companies act the companies act sec_242 of the companies act requires publicly-held u k companies to file annual reports with the u k registrar of companies section of the companies act requires that individual companies prepare balance sheets and profit and loss accounts in compliance with the provisions of schedule of the companies act and section of the companies act requires that parent and subsidiary companies prepare group accounts in compliance with the provisions of schedule 4a of the companies act schedule of the companies act provides the basic rules for preparing the accounts that companies file with the registrar of companies and schedule 4a of the companies act sets out the basic rules for preparing the accounts of a parent subsidiary group schedule 4a requires the preparation of individual accounts for each related company and the subsequent aggregation of the accounts of the individual companies a parent subsidiary group generally adds the amounts for revenue and expenses in the individual financial statements on a line-by-line basis to form the group accounts with some exceptions for items such as those resulting from intra-group transactions and minority interests schedule of the companies act specifies the form and content for a company's profit and loss accounts under part i of schedule companies may choose one of several formats for profit and loss accounts although the order of the individual line items in the accounts varies under the different formats calculation of income under all formats begins with turnover turnover is a revenue concept analogous to gross_sales in the united_states sec_262 of the companies act defines turnover as the amounts derived from the provision of goods and services falling within the company's ordinary activities after deduction of -- i trade discounts ii value added tax and iii any other taxes based on the amounts so derived although turnover is the principal source of reportable receipts under the companies act the profit and loss formats under schedule also recognize other sources of revenue including other operating income income from shares in group undertakings income from participating interests income from other fixed-asset investments other interest receivable and similar income and extraordinary income part ii of schedule provides certain accounting principles and rules to be followed in preparing company accounts paragraph a specifically requires that only profits realised at the balance_sheet date shall be included in the profit and loss account sec_262 of the companies act explains that references to realised profits in relation to a company's accounts are to such profits or losses of the company as fall to be treated as realised in accordance with principles generally accepted at the time when the accounts are prepared with respect to the determination for accounting tam-157860-05 purposes of realised profits in discussing this language the u k 's consultative committee on accountancy bodies noted that a profit which is required by statements of standard accounting practice to be recognised in the profit and loss account should normally be treated as a realised profit the determination of realised profits and disclosure of distributable profits in the context of the companies acts to tr consultative committee of accountancy bodies in statements of standard accounting practice the u k 's accounting standards committee the predecessor to the accounting standards board explained that revenue and profits are recognised by inclusion in the profit and loss account when realised in the form either of cash or of other assets the ultimate cash realisation of which can be assessed with reasonable certainty in the early 1990s the u k accounting standards board began work on a comprehensive statement of the u k accounting rules which was to be called the statement of principles in the accounting standards board issued a discussion draft for chapter_4 of the statement of principles the accounting standards board stated that an item should be recognised in the financial statements if a the item meets the definition of an element of financial statements b there is sufficient evidence that the change in assets or liabilities inherent in the item has occurred including where appropriate evidence that a future inflow or outflow of benefit will occur and c the item can be measured at a monetary amount with sufficient reliability the guidance further provided that for gains to be recognised in the profit and loss account the following criteria must also be satisfied a the gain must be earned -- that is there is no material transaction contract or other event that must occur before the change in the assets and liabilities of the entity inherent in the gain will have occurred and b the gain must be realised -- that is one of the following is met i ii iii a transaction whose value is measurable with sufficient reliability has occurred in addition for a transaction involving an exchange the assets or liabilities exchanged must be dissimilar or monetary or the gain results from a change in the asset or liability of a type not held for continuing use in the business and the resultant asset or liability is readily convertible to known amounts of cash or cash equivalents or the gain results from a liability expiring being cancelled or otherwise ceasing to exist mike davies uk gaap generally accepted accounting practice in the united kingdom p ernst young the accounting standards board published a final version of the statement of principles in the version continues to base recognition on sufficient tam-157860-05 evidence of a change in assets or liabilities and sufficient reliability for the measurement of monetary amounts chapter of the statement provides that i n a transaction involving the provision of services or goods for a net gain the recognition criteria will be met on the occurrence of the critical event in the operating cycle involved chapter explains that in many cases the critical event in the operating cycle is synonymous with full performance and that t he critical event is the point in an operating cycle at which there will usually be sufficient evidence that the gain exists and it will usually be possible to measure that gain with sufficient reliability as in the u s all of the profit and loss formats described under schedule require the deduction of expenses including allowances for certain capitalized costs attributable to the receipts described above as an offset to turnover the most prominent deduction under each format is for cost of sales although not specifically defined by the companies act cost of sales is comparable to cost_of_goods_sold with subtle variations in categorization the different formats provide deductions for administrative and staff expenses depreciation and other_amounts written off of tangible and intangible fixed assets distribution costs taxes interest payable amounts written off of investments extraordinary charges and other operating_expenses utility’s payment of the u k windfall tax following enactment of the windfall tax in utility reviewed its financial profit and loss accounts for the first four full years following its date flotation utility initially determined that its aggregate reported book profits for that four-year period based on the profit and loss accounts that it had filed with the u k registrar of companies were d and that based on those reported profits its windfall tax_liability would be about e utility considered whether there was any basis for restating its published book profits and thereby reducing its windfall tax_liability utility discovered that it had failed to accrue on its profit and loss account certain tree-cutting expenses for its year ended date with the result that utility’s profit account overstated book profits by about f utility's year ended date hereinafter year was the final year included in utility’s four-year period for purposes of computing its windfall tax_liability utility then restated its published profit account for year that undertaking required filing a restated profit account with the u k registrar of companies and mailing to each person who was a shareholder of utility during year a copy of that restated profit account the u k inland revenue service inland revenue challenged utility’s ability to restate its year reported profits inland revenue initially concluded that utility was not permitted to restate its book profit account for year and correspondingly to reduce its windfall tax_liability inland revenue then referred the matter to the financial reporting review panel which is an independent regulatory body responsible for ensuring compliance with relevant accounting requirements for further consideration ultimately the financial reporting review panel concluded that utility could restate its year book profit account as a result utility reduced its total profits for the four-year tam-157860-05 windfall tax period to g and its corresponding total windfall tax_liability from about e to h the disputed expense was not allowable in computing taxable_income under u k law and so had no effect on utility’s u k corporate_income_tax liability taxpayer's treatment of the u k windfall tax as a creditable tax taxpayer treated the u k windfall tax as a non-creditable tax on its u s federal_income_tax return for year as originally filed taxpayer subsequently filed a refund claim with the i r s for year seeking a tax_refund based on treatment of the u k windfall tax as a creditable tax under sec_901 of the code the refund claim shows a reduction of taxpayer’s year tax_liability as a result of treating the u k windfall tax as a creditable tax under sec_901 that accrued and reduced utility’s earnings_and_profits as of the end of utility’s tax_year rather than the later year in which the tax was paid see sec_1_461-4 providing that creditable_foreign_taxes are deemed to accrue when the all_events_test is met whereas other taxes accrue only upon economic_performance when the tax is paid for year taxpayer claims that the additional reduction in utility’s earnings_and_profits converted a distribution by utility to taxpayer from a dividend to a non-taxable distribution and eliminated utility’s reported subpart_f_income for year law and analysis sec_901 of the code allows as a credit against the u s tax_liability of a domestic_corporation the amount provided in sec_901 and the amount of taxes deemed to be paid_by a domestic_corporation to a foreign_country under sec_902 sec_901 provides that subject_to the limitations of sec_904 a domestic_corporation shall be allowed as a credit under sec_901 the amount of any income_war_profits_and_excess_profits_taxes paid_or_accrued during the taxable_year to any foreign_country or to any possession_of_the_united_states sec_902 deems a domestic_corporation that owns percent or more of the voting_stock of a foreign_corporation from which it receives a dividend to have paid the same proportion of the foreign_income_taxes paid_by the foreign_corporation as the amount of such dividend bears to the foreign corporation's post-1986_undistributed_earnings sec_902 provides that the term foreign_income_taxes means any income war profits or excess profits taxes paid_by the foreign_corporation to any foreign_country or possession_of_the_united_states sec_1_902-1 further provides that the term foreign_income_taxes means foreign_income_war_profits_and_excess_profits_taxes as defined in '1 a and taxes included in that term by reason of sec_903 sec_1_901-2 refers to income_war_profits_and_excess_profits_taxes as income taxes under sec_901 and the regulations thereunder a payment to a foreign_country is a creditable income_tax only if it is a tax and the predominant tam-157860-05 character of that tax is that of an income_tax in the u s sense sec_1 a sec_1_901-2 provides that a foreign levy is a tax if it requires a compulsory payment pursuant to the authority of a foreign_country to levy taxes the predominant character of a tax is that of an income_tax in the u s sense if it is likely to reach net gain in the normal circumstances in which it applies unless it is dependent on the availability of a credit against the income_tax_liability to another country no soak-up_tax requirement sec_1_901-2 a foreign tax is likely to reach net gain in the normal circumstances in which it applies if and only if the tax judged on the basis of its predominant character satisfies each of the realization gross_receipts and net_income requirements of the regulations sec_1 b all of these tests must be met in order for the predominant character of the foreign tax to be that of an income_tax in the u s sense taxpayer and the field agree that the u k windfall tax must satisfy the net gain test of the sec_901 regulations in order to be a creditable tax however taxpayer and the field disagree as to whether the tax meets the regulatory requirements issue does the statutory language of the u k windfall tax including the formula contained in schedule of the finance no act on its face satisfy the net gain requirement of sec_1_901-2 the u k windfall tax statutory formula outlined in schedule of the finance no act of calls for multiplying the average annual profit for a company’s initial period by the applicable price-to-earnings ratio nine and calls this calculated value the value in profit making terms this calculated value is compared to the company’s value for privatization purposes flotation value the difference if any is subject_to the u k windfall tax_rate paragraph of schedule algebraically defines the average annual profit for the company’s initial period denoted as a as follows a x p d where p represents the profits earned by the company during its initial period and d is equal to the number of days in that initial period the complete u k windfall tax statutory formula as outlined in schedule in algebraic equation form is as follows although not addressed by either party to this request for technical_advice for purposes of this memorandum we assume that the u k windfall tax levy satisfies the tax requirement of sec_1_901-2 as it was imposed pursuant to the authority of the u k to levy taxes and was a compulsory payment and satisfies the no soak-up_tax requirement of sec_1_901-2 as the u k windfall tax was not dependent upon the availability of a credit against the income_tax_liability to another country the initial period in calculating the average annual profits is the number of days in the first four financial years after privatization a special rule is provided in schedule where a company’s first four financial tam-157860-05 u k windfall tax x x p d x - flotation value determining whether the u k windfall tax satisfies the net gain requirement of sec_1_901-2 requires analyzing whether or not the schedule statutory formula on its face meets the realization gross_receipts and net_income tests of the sec_901 regulations under sec_1_901-2 a foreign tax satisfies the realization requirement if judged on the basis of its predominant character it is imposed- a upon or subsequent to the occurrence of events realization events that would result in realization of income under the income_tax provisions of the internal_revenue_code b upon the occurrence of an event prior to a realization event a prerealization event provided the consequences of such event is the recapture in whole or part of a tax deduction tax_credit or other tax allowance previously accorded to the taxpayer or c upon the occurrence of a prerealization event other than one described in paragraph b i b of this section but only if the foreign_country does not upon the occurrence of a later event other than a distribution or a deemed_distribution of the income impose a tax second tax with respect to the income on which tax is imposed by reason of such prerealization event or if it does impose a second tax a credit or other comparable relief is available against the liability for such a second tax for tax paid on the occurrence of the prerealization event and- the imposition of the tax upon such prerealization event is based on the difference in the values of property at the beginning and end of a period or the prerealization event is the physical transfer processing or export of readily marketable property as defined in paragraph b iii of this section on its face the u k windfall tax schedule statutory formula does not satisfy the realization requirement first the tax is not imposed on or after the occurrence of a realization event as required by sec_1_901-2 under the schedule formula the base on which the u k windfall tax was imposed was the difference between the calculated value of the company in profit making terms ie average daily book earnings for the initial period annualized and multiplied by nine the applicable price-to-earnings ratio and the value for privatization purposes ie flotation value years after privatization ended on or after date in such cases the initial period is re-defined as a shorter period that ends as of the last day of the last financial year to end prior to date tam-157860-05 by its terms this tax_base comprises a portion of the company’s value rather than a portion of the company’s previously-realized net profits united_states tax principles apply in determining whether a realization event has occurred see 302_us_573 under u s tax principles mere appreciation in the value of assets without a disposition of such assets is not a realization event see 252_us_189 the valuation methodology used in the u k windfall tax used nine times the annualized average daily book earnings during the initial period to calculate value and we assume for purposes of this memorandum that those earnings had been realized in the u s sense however the u k windfall tax was not imposed upon or after the occurrence of a realization event for u s tax purposes because the u k windfall tax was not a direct additional tax on previously-realized earnings rather the tax was imposed on the estimated appreciation in value of the company using standard valuation techniques based on a specified price-to-earnings ratio average book earnings for the initial period were used indirectly as an element of a valuation method to estimate that unrealized increase in the company’s value not to define the tax_base the book profits of the company over the base_period were averaged annualized and multiplied by nine as a device to approximate the utility company’s value rather than as a measurement of actual realized net_income second the u k windfall tax does not meet the requirements of sec_1 b i b while the u k windfall tax was imposed upon the occurrence of a prerealization event the consequences of such event did not involve the recapture of previously-allowed deductions finally the u k windfall tax also fails to meet the requirements of sec_1 b i c as discussed above while the u k windfall tax was imposed upon the occurrence of a prerealization event the estimated excess of the company’s value over its flotation value nothing in the u k tax law would have operated to preclude the imposition of a second tax on future realized gain moreover it is clear that the u k windfall tax was not creditable or deductible by the windfall tax companies for purposes of determining their liability for the u k corporate_income_tax on their realized net_income thus the u k windfall tax met none of the conditions listed in sec_1_901-2 the u k windfall tax schedule formula also fails to satisfy the gross_receipts and net_income tests the gross_receipts_test of sec_1_901-2 requires that judged on the basis of its predominant character the tax is imposed on the basis of-- a gross_receipts or b gross_receipts computed under a method that is likely to produce an amount that is not greater than fair_market_value here because the determination of the amount of each company’s u k windfall tax_liability was based on the excess of nine times the annualized average daily book earnings over flotation value rather than on net_income the tax clearly was not imposed on the basis of gross tam-157860-05 receipts accordingly the requirements of sec_1_901-2 are not met further because the u k windfall tax is not based on an alternative computation of gross_receipts the requirements of sec_1_901-2 are also not met the net_income test of sec_1_901-2 requires that judged on the basis of its predominant character the base of the tax is computed by reducing gross_receipts including gross_receipts as computed under paragraph b i b of this section to permit-- a recovery_of the significant costs and expenses including significant capital expenditures attributable under reasonable principles to such gross_receipts or b recovery_of such significant costs and expenses computed under a method that is likely to produce an amount that approximates or is greater than recovery_of such significant costs and expenses since the gross_receipts_test was not met in this case by definition the net_income test was also not met accordingly the u k windfall tax statutory language including the schedule formula on its face does not satisfy the net gain requirement of sec_1_901-2 the text of the statute plainly provides that the tax_base that is subject_to the percent u k windfall tax_rate is the difference between what the statute refers to as the value in profit-making terms which is determined by multiplying the company’s average profits for the initial period by nine the applicable price-to-earnings ratio and the value for privatization purposes flotation value on its face the u k windfall tax is an ad-valorem tax a tax levied on the equity value of a company in excess of a specified level in this case flotation value book profits is used not to define the tax_base but as an element in the statutory formula for determining value a prominent commentator confirmed the view that the role of the profit measure in the statutory formula is to establish an alternative equity value for the companies to compare with their equity value at flotation lucy chennells the windfall tax fiscal studies no use of a price-to-earnings ratio to establish equity values ie value in profit-making terms is a standard valuation technique taxpayer acknowledges that on its face the u k windfall tax is a percent tax on the excess of i the company’s annualized average daily profits for the four-year or shorter period immediately after privatization multiplied by nine over ii the company’s initial_public_offering price taxpayer argues however that the substance of this statutory formula is to tax a subset of the profits realized by the windfall tax companies see eg zvi bodie alex kane and alan marcus investments pincite 2d ed aswath daomdaran investment valuation pincite stephen a ross randolph w westerfield and jeffrey jaffe corporate finance pincite 4th ed jay e fishman shannon p pratt j clifford griffith and d keith wilson guide to business valuations pincite tam-157860-05 in excess of an allowed return on their initial capital in support of this view taxpayer cites cases and rulings7 acknowledging that a tax imposed on average profits realized in prior years may qualify as a creditable income_tax taxpayer also cites rulings acknowledging that levies that tax income in excess of a floor amount that is based on a percentage of capital may be creditable we agree that creditable income or excess profits taxes may be based on an average of net gain realized in more than one year or on only the portion of the net gain that exceeds a floor amount that is itself determined with reference to a base other than income however none of the authorities relied on by taxpayer suggests that a tax_base computed as a multiple of earnings is a tax_base that reaches net gain to the contrary such a tax_base by its terms exceeds net gain taxpayer’s only argument directed at the problem of the price-to-earnings multiplier of nine in the u k windfall tax statutory formula is that none of the windfall tax companies had u k windfall tax_liabilities in excess of their total profits for the relevant measurement_period this observation to the effect that u k windfall tax_liabilities were as an empirical matter less than confiscatory does not change the fact that the tax_base by its terms was not computed on the basis of realized net gain instead of applying the regulatory requirements to the statutory language of the u k windfall tax taxpayer offers other empirical evidence concerning the operation of the tax taxpayer notes that of the windfall tax companies only profitable companies paid the u k windfall tax taxpayer points to the effect the restatement of utility’s book profits had on its u k windfall tax_liability observing that utility’s reduction in book profits in its restatement for year resulted in a corresponding reduction in utility’s u k windfall tax_liability although it had no effect on utility’s u k taxable_income or mainstream u k corporate_income_tax liability in addition taxpayer cites a u k national audit office nao report intended to assess the extent to which the government achieved its various objectives for privatization taxpayer contends that the nao report indicates that the privatized companies were not undervalued at the time of their flotation and concludes from this finding that the u k windfall tax could not be a tax on value revrul_69_446 1969_2_cb_150 swiss national defense tax imposed on average profits for the two years preceding the assessment year is an income_tax 25_bta_456 acq 1932_1_cb_2 service contested timing of accrual but not creditability of u k tax based on average profits of three-year period preceding assessment year revrul_56_51 1956_1_cb_320 cuban tax on profits in excess of of estimated real worth of capital revrul_68_318 1968_1_cb_342 italian tax on income exceeding six percent of capital see also revrul_74_435 1974_2_cb_204 swiss cantonal tax on income taxed at variable rates tam-157860-05 extrinsic evidence to the effect that only profitable companies were liable for the u k windfall tax and findings contained in the nao report9 do not establish that the u k windfall tax on its face reaches net gain to constitute an income_tax the u k windfall tax must meet the net gain tests of sec_1_901-2 because the u k windfall tax_base is the excess of the company’s value in profit-making terms over flotation value and value is determined by reference to a multiple of annualized average daily book earnings rather than on the basis of realized net gain we conclude that the u k windfall tax statute on its face does not satisfy the net gain requirement issue if the answer to issue is no is it necessary to examine the nature and substance of the u k windfall tax by reference to evidence extrinsic to the text of the statutory language in determining its creditability under sec_901 of the code taxpayer contends that the regulations under sec_901 of the code and case law mandate consideration of extrinsic evidence beyond the text of the foreign law when determining whether the u k windfall tax is a creditable income_tax under sec_901 in particular taxpayer asserts that the predominant character standard adopted by the regulations demands looking beyond the form of a foreign tax to examine the substance and character of the tax whenever the form of the tax presents some ambiguity on the creditability issue in support of these statements taxpayer cites various cases decided prior to the promulgation of the final regulations under sec_901 in which courts reviewed the factual context in which a foreign_country crafted a tax or economic analysis to determine whether a foreign tax was a creditable income_tax under section dollar_figure taxpayer also cites one case decided after the since both parties to this request for technical_advice agreed the nao report would not be relied upon other than for financial data we have not relied on the findings of the nao report for purposes of our analysis of the creditability of the u k windfall tax under sec_901 however even if we assume as fact the findings of the nao report we disagree with taxpayer’s assertion that empirical evidence concerning the operation of the u k windfall tax is either determinative or relevant in analyzing whether the u k windfall tax reaches net gain the determination of whether or not the u k windfall tax satisfies the net gain requirement under the regulations is based solely on the analysis of the u k windfall tax statute 133_f2d_894 3d cir disallowed expenses resulted in excise_tax characterization of canadian tax on annual profits computed as gross value of mine’s output less specified direct costs court noted that the supreme court without advancing any precise definition of the term ‘income tax ’ has unmistakably determined that taxes imposed on subjects other than income eg franchises privileges etc are not income taxes although measured on the basis of income 168_f2d_745 2d cir reversing 8_tc_1232 tax on net profits held an income_tax reversing tax_court conclusion that the nature and purpose of the tax was that of an excise_tax 46_bta_1076 net_income_tax replaced by gross_receipts tax subject_to reduced_rate qualifies as income_tax 2_tc_241 tax on gross revenues intended to reach net gain is creditable 459_f2d_513 ct_cl gross_income tax may qualify for credit if almost sure to reach net gain 104_tc_256 norwegian tam-157860-05 issuance of the final regulations 107_tc_51 aff’d 172_f3d_209 2d cir as discussed below in texasgulf the court permitted the use of empirical evidence to determine whether a processing allowance effectively compensate d for the denial of interest_expense deductions within the meaning of sec_1_901-2 in analyzing whether the regulatory net_income requirement was met the preamble to sec_1_901-2 stated that the predominant character standard set forth in the regulations adopts the criterion for creditability set forth in 677_f2d_72 ct_cl 459_f2d_513 ct_cl and 61_tc_752 t d 1983_2_cb_113 although the preamble notes that the regulations generally incorporate the sec_901 creditability criteria set forth in prior case law ie whether the foreign tax is likely to reach net gain in the normal circumstances in which it applies the regulations provide three specific tests for conducting the net gain inquiry the realization test the gross_receipts_test and the net_income test that were not articulated in pre-regulation case law pre-regulation case law is of limited relevance in deciding the creditability of a foreign tax under the sec_901 regulationsdollar_figure as the tax_court noted in texasgulf r egulations can supersede prior case law to the extent that they provide requirements and definitions not found in prior case law 107_tc_51 in any case analysis of pre-regulation case law does not assist in the resolution of this case since taxpayer does not dispute that the u k windfall tax must satisfy the net gain test of the regulations to qualify as a creditable tax texasgulf involved an ontario mining tax omt which imposed a tax on gross_receipts less deductions for certain expenses and a processing allowance at issue was whether the omt met the net_income requirement of sec_1_901-2 that regulation provides that recovery_of significant costs and expenses may be computed under a method that is likely to produce an amount that approximates or is greater than recovery_of such significant costs and expenses sec_1 b i b to prove that the processing allowance was likely to approximate or petroleum taxes satisfied the gross_receipts and net gain requirements of the temporary regulations taxpayer cites 302_us_573 for the proposition that the substance of a foreign tax must be examined to determine whether it is a creditable tax under the code however the issue in biddle concerned which person was considered to pay a foreign tax not whether the tax qualified as a creditable income_tax in deciding that u k law did not control the determination of who paid a tax for u s foreign_tax_credit purposes the biddle court confirmed that when a statutory term is not defined in any relevant u s law its legal meaning is derived from its plain meaning in the english language as used in the u s and not from its meaning under foreign law see philip r west foreign law in u s international_taxation the search for standards fla tax rev in our view the principle of statutory construction applied in biddle supports the field’s position that the plain meaning of the u k windfall tax statute confirms it is a tax on value not income tam-157860-05 exceed nonrecoverable expenses the taxpayer introduced evidence that consisted of a broad representative study of omt tax returns filed from to the study indicated that the processing allowance far exceeded the nonrecoverable expenses both in the aggregate for all taxpayer returns studied and for a large majority of omt returns the service argued that the regulatory test could only be met by analysis indicating that the alternative cost_recovery_method was designed to approximate disallowed expenses and not by extrinsic empirical evidence comparing the amounts of allowed and disallowed expenses as taxpayer notes the court_of_appeals in affirming the tax court’s decision indicated that the effectively compensate and approximates or is greater than language contained in the regulation provision suggests that the use of extrinsic empirical evidence may be just as appropriate as qualitative analytic evidence in establishing whether a tax_base using an alternative cost_recovery_method meets the net_income requirement however the court’s opinion was limited solely to an analysis of the alternative cost_recovery portion of the net_income criterion set forth in paragraph b i b of sec_1_901-2 which the court viewed as contemplating an empirical inquirydollar_figure see also 113_tc_338 acq in result aod similarly concluding that industry data and other empirical evidence established that allowances effectively compensated for denial of interest_expense deductions under the u k petroleum revenue tax so the tax met the net gain requirement of the regulations in construing a statute the preeminent canon of statutory interpretation requires us to ‘presume that the legislature says in a statute what it means and means in a statute what it says there ’ 541_us_176 internal quotation and citation omitted this inquiry begins with the statutory text and ends there as well if the text is unambiguous id it is well established that when the statute’s language is plain the sole function of the courts-at least where the disposition required by the text is not absurd-is to enforce it according to its terms 530_us_1 internal quotation marks omitted quoting 489_us_235 in turn quoting 242_us_470 in the instant case we find no ambiguity in applying the regulatory tests to the text of the u k windfall tax statute the terms of the u k windfall tax schedule statutory formula are clearly defined as comparing the value of the company at two different points in time the u k windfall tax statute does not contain any provision for the calculation of taxable profits let alone alternative cost_recovery rules with respect to while the court held that empirical evidence of the type presented in the case could be used to establish whether the omt met the alternative cost_recovery condition of the regulation’s net_income requirement the court cautioned that its opinion should not be read to suggest that empirical evidence would be appropriate in other situations 172_f3d_209 n 2d cir tam-157860-05 which empirical evidence might be relevant under texasgulf to determine whether the allowed amounts were comparable to the amount of disallowed expenses taxpayer suggests that empirical evidence that the base of the u k windfall tax did not exceed the aggregate net_income of utility over a period of years may be substituted for the regulatory net gain tests this position finds no support in texasgulf in which the court applied the regulatory realization gross_receipts and net_income tests to determine whether the omt was a tax on net gain in this case reference to evidence extrinsic to the text of the u k windfall tax statutory language is neither necessary nor permissible in determining the creditability of the u k windfall tax under sec_901 of the code and the regulations thereunder issue if the answer to issue is no can the requirements of sec_1_901-2 be satisfied by reference to an algebraic reformulation of the u k windfall tax schedule statutory formula taxpayer contends that the u k windfall tax is fundamentally a classic excess_profits_tax it asserts that profits are the base of the u k windfall tax and that flotation value and the other factors in the statute the fixed numerical constants of the percent tax_rate and the price-to-earnings ratio multiplier of nine merely serve to determine what portion of a company’s profits are excess and therefore taxable to support its position taxpayer submitted an algebraic reformulation of the u k windfall tax schedule statutory formula as described in more detail below in taxpayer’s reformulation the various factors of the formula including the statutory tax_rate are effectively multiplied by reciprocal fractions that when multiplied together equal one taxpayer then argues that the u k windfall tax thus restated as applied to utility should be viewed as determined on the basis of the amount of book profits for each year in the four-year period that exceeded one-ninth of the flotation value the statutory base x at a rate of the statutory rate of x rather than on the basis of taxing the excess of nine times annualized average daily book profits for the four-year period over the full flotation value at a rate of citing case law and irs administrative rulings where algebraic equivalent equations have been used to gain a better understanding of complicated mathematical formulas taxpayer argues that the service must consider its mathematical restatement in analyzing whether the u k windfall tax is a creditable tax under sec_901 of the code tam-157860-05 the cases cited by taxpayer13 do not support its argument that we must substitute its mathematical restatement for the u k windfall tax statutory formula in applying the net gain test of the sec_901 regulations in some of these cases the court considered alternative formulas to calculate a statutory floor or limitation that was not itself expressed as a mathematical formula see eg 67_tc_522 in which the court considered various formulas to determine the part of a distribution which was properly chargeable to capital_account and so not treated as a dividend-equivalent redemption under sec_312 of the code situations that require devising a formula to implement an ambiguous statutory term are readily distinguishable from the instant case which involves a clear and unambiguous statutory formula in other cases relied on by taxpayer courts relied on algebraic formulas to assist in establishing facts that were relevant to classifying transactions see eg breece v tom bell leasing 58_br_379 bankr n d okla in which the court used algebraic principles to analyze contractual payment terms in order to determine which party was the beneficial_owner of property at issue in a bankruptcy proceeding situations that require resort to mathematical analysis to establish facts that are relevant to applying a legal analysis are readily distinguishable from the instant case where the relevant legal analysis must be applied to the statutory formula itself taxpayer has not demonstrated nor does it argue that the u k windfall tax schedule i formula is complicated or ambiguous we see no uncertainty regarding the application of the schedule statutory formula which uses precisely defined terms to calculate the tax_base that necessitates consideration of an algebraic restatement of the schedule formula to determine whether the u k windfall tax is a creditable tax consideration of facts beyond the expressed statutory language of the u k windfall tax such as taxpayer’s mathematical restatement in our opinion is neither required nor warranted in this case therefore the requirements of sec_1_901-2 cannot be satisfied by reference to taxpayer’s algebraic reformulation of the schedule statutory formula 67_tc_522 aff’d 583_f2d_953 7th circ calculation of amount properly chargeable to capital_account 113_f2d_833 3rd cir aff’d 312_us_543 characterizing financial product as savings or insurance product 28_fedclaims_602 ct fed cl rev’d 303_f3d_1373 fed cir determining ordering rule for limitations 38_fsupp_976 w d n y determining tax_liabilities revrul_79_347 1979_2_cb_122 calculating limitation on dividends received deduction breece v tom bell leasing 58_br_379 bankr n d okla classifying transaction as sale or lease based on economic analysis 116_fsupp2d_658 s d md patent infringement 46_fedclaims_278 ct fed cl rev’d 265_f3d_1371 fed cir determining validity of patent 452_fsupp_1047 s d n y use of equations to calculate damages in re butts farming association wl bankr d n d calculating interest due 730_fsupp_1132 d c calculating overtime pay 981_fsupp_1348 d colo patent infringement tam-157860-05 issue if the answer to issue is yes is taxpayer’s proposed reformulation the mathematical equivalent of the u k windfall tax schedule statutory formula since as discussed in issue above the requirements of sec_1_901-2 cannot be satisfied by reference to an algebraic restatement of the u k windfall tax statutory formula whether the proposed algebraic reformulation is the mathematical equivalent of the u k windfall tax statute does not further the analysis of whether the tax is a creditable income_tax nevertheless for completeness we have reviewed taxpayer’s reformulation using basic algebraic principles taxpayer’s economic expert restructured the one-time u k windfall tax schedule formula to construct an alternative formula that would produce an equivalent amount of tax if applied to each of the four years of a company’s initial period after privatization as noted above the alternative formula is derived by multiplying the statutory tax_rate by and multiplying the statutory tax_base x average daily profits for a four-year base_period x - flotation value by the reciprocal fraction of to produce an algebraically equivalent tax_liability the algebraic restatement is as follows u k windfall tax x x annualized average daily profits x - fv x total four-year profits x - fv x or total four-year profits - fv p1 - fv p2 - fv p3 - fv p4 - fv where is the annual tax_rate that would be applied to the reformulated base to produce an amount of tax equivalent to that produced by applying the statutory percent tax_rate to the actual statutory base the fv multiplier of is the algebraic equivalent of dividing the total flotation value by the statutory price-to-earnings ratio of nine to correspond to eliminating the multiplier of nine from the statutory profits element multiplying fv by four to complete the reciprocal fraction and then dividing by four to correspond to restating the four-year average statutory profits element into four separate annual profit terms p represents the annual profits of the company for each of year sec_1 through in the initial period following privatization fv represents the flotation value of the company at privatization tam-157860-05 in critiquing taxpayer’s reformulation the field’s economic expert did not dispute that taxpayer’s expert followed the basic rules of algebra in attempting to recast the statutory formula into that of an annually-applied excess_profits_tax however he questioned the utility of the algebraic analysis because it is incomplete in that it does not address the role played by variables other than net profits and based on inappropriate assumptions in that it assumes that all companies subject_to the tax have an initial period of four full fiscal years and that a relatively low level of profits in one year would necessarily give rise to a credit that could be used to offset excess-profits taxes in future years among the variables mentioned by the field’s economic expert were the windfall tax companies’ dates of privatization and their disposal percentage or percentage of shares offered to the public the windfall tax companies were privatized over a period of almost twelve years the dates of privatization even for those companies that did have a full four-year period were not identical the field’s expert noted that the taxpayer’s theory presupposes that the various companies were subject_to tax on profits arising in entirely different years depending on the dates on which they were privatized which is not characteristic of an annually-applied excess_profits_tax the field’s expert also noted that the limitation of the tax_base to the proportionate value attributable to the privatized shares supports the characterization of the tax as falling on windfall gains arising from privatization rather than excess profits since the companies’ profits benefited all shares as discussed above in taxpayer’s reformulation the statutory tax_rate was multiplied by to arrive at the annual tax_rate applied to the reformulated base however three companies subject_to the u k windfall tax had initial periods shorter than four years which are not taken into account in taxpayer’s recast of the statutory formula the field’s economic expert demonstrated that different reciprocal fractions would have to be used in applying taxpayer’s approach to restate the statutory formula as applied to those companies that had an initial period of less than four years under taxpayer’s reformulation those companies would be subject_to a higher tax_rate than the percent annual rate imputed by the taxpayer percent in the case of a three-year initial period x and percent x in the case of a two- year initial period taxpayer’s proposed methodology thus posits that the u k windfall tax imposed different tax_rates on utilities subject_to the tax based not on the level of their profits but on the length of time between the initial flotation and the imposition of the tax moreover taxpayer’s methodology presupposes that the u k imposed confiscatory tax_rates in excess of of book profits on those utilities that were most recently privatized before the imposition of the tax these features are not characteristic of any of the classic annually-applied excess profits taxes to which taxpayer seeks to compare the u k windfall tax tam-157860-05 the field’s expert also demonstrated that numerical equivalence between the tax imposed under the actual u k windfall tax statute and the tax imposed under taxpayer’s algebraic reformulation is achieved only if an offset a negative or refundable tax would result from low profits in a particular base_period year which would somehow offset the positive tax generated in other base_period years refundable credits are not a typical feature of annually-applied excess profits taxes taxpayer’s response to these observations is that these features are anomalies that apply to only a minority of the companies subject_to the windfall tax and so constitute minor aberrations that do not disturb the predominant character of the u k windfall tax as an excess_profits_tax in our view taxpayer misconstrues the meaning of the regulatory predominant character test treas reg '1 a plainly states that the predominant character of a foreign tax is that of an income_tax in the u s sense if within the meaning of treas reg '1 b the foreign tax is likely to reach net gain in the normal circumstances in which it applies and is not a soak-up_tax the predominant character test thus looks not to the rate structure of the tax but rather to whether the base of the tax is net gain as defined in the three-part realization gross_receipts and net_income test set out in treas reg '1 b the predominant character test permits a tax to qualify if the base includes particular items that do not meet the net gain test so long as the levy as a whole generally reaches net gain see eg treas reg '1 b i tax in its predominant character may meet the realization test even if the tax_base also includes imputed rental income and stock_dividends as discussed above the predominant character of the u k windfall tax is not that of an income_tax because the tax is imposed on unrealized_appreciation not net gain taxpayer bases its position on its argument that the u k windfall tax formula can be algebraically rewritten to produce tax in an amount that could have been assessed under a different hypothetical levy that satisfies the net gain requirement of sec_1_901-2 however in our view permitting a nonqualifying levy to qualify by resort to such a hypothetical restatement strips the regulatory tests of their meaning in particular because standard valuation techniques employ a multiple of earnings to value stock any value-based tax could be rewritten to qualify as a tax on earnings taxpayer’s reformulation significantly changes the statutory formula as evidenced by the fact that it would not reach equivalent results for all windfall tax companies in attempting to recast the statutory formula into that of an annually-applied excess_profits_tax taxpayer’s expert eliminated the schedule price-to-earnings ratio multiplier of nine by multiplying the statutory tax_base by and multiplying the statutory tax_rate by the corresponding reciprocal fraction of taxpayer acknowledges that different reciprocal fractions resulting in different tax_rates must be applied to the statutory formula in order to arrive at the windfall tax actually paid_by those companies with initial periods of less than four years these variable reformulations of the statute may tam-157860-05 produce a mathematically equivalent amount of tax but only by fundamentally revising the schedule statutory formula and rate structure creditability of the u k windfall tax must be determined on the basis of the statute actually enacted by the u k parliament not on a different form of the tax that could have been but was not enacted the structural form of a tax cannot be disregarded when analyzing the creditability of a tax under sec_1_901-2 because the regulatory tests are designed to evaluate the terms not the purpose of the levy similarly the structural form of a tax is a crucial factor in determining the amount of tax paid under sec_1_901-2 where foreign law provides for a credit toward a taxpayer’s liability for one levy the first levy the amount of tax paid for another levy the second levy’ in a multiple levy situation sec_1_901-2 provides that the second levy is considered paid in full first and the first levy is considered paid only to the extent not offset by the second levy an opposite result would occur however if the foreign law provided that a taxpayer may credit toward its liability for the second levy the amount of tax paid under the first levy in such a situation the first levy would be considered paid in full the structural form of the tax determines which tax is considered fully paid see 115_f2d_341 2nd cir and revrul_91_45 1991_2_cb_336 the fact that taxpayer’s recast of the schedule statutory formula which eliminates the specifically stated price-to-earnings ratio multiplier of nine reaches algebraically equivalent results and assuming that the book profits element of the equation met the net gain requirement could qualify as a creditable tax under sec_901 had the u k parliament enacted it is irrelevant because parliament did not enact taxpayer’s annually-applied restatement of the u k windfall tax schedule formula taxpayer’s reliance on its algebraic restatement of the schedule statutory formula is therefore misplaced issue in analyzing the algebraic reformulation of the u k windfall tax is it appropriate to compare the reformulation to u s excess profits taxes and other creditable_foreign_taxes taxpayer’s argument that the u k windfall tax satisfies the net gain requirement of the regulations is based on the premise that the u k windfall tax statutory formula can be recast algebraically to resemble an annually-applied excess_profits_tax taxpayer cites various foreign taxes where the service has allowed foreign tax_credits under sec_901 or pursuant to a treaty as well as previously-imposed u s excess profits taxes which it claims operate just like the restated u k windfall tax in particular taxpayer relies on two revenue rulings that predate the sec_901 regulations revrul_56_51 1956_1_cb_320 involving the creditability of a cuban tax and revrul_68_318 1968_1_cb_342 involving the creditability of an italian tax in which the service tam-157860-05 concluded the foreign taxes were creditabledollar_figure taxpayer also describes the excess profits taxes imposed in the u s during world war i and world war ii taxpayer argues based on its algebraic reformulation of the u k windfall tax statutory formula that the economic_substance of the u k windfall tax is just like the cuban and italian excess profits taxes and the previously-imposed u s excess profits taxes the fact that taxpayer’s restated formulas would produce tax amounts equivalent to those obtained under the u k windfall tax statutory formula does not justify substituting the revised formulas for the statutory formula algebraic similarities between taxpayer’s restated formulas and the form of other creditable_foreign_taxes or previously-imposed u s excess profits taxes is not an alternative route to creditability of the u k windfall tax under sec_901 of the code creditability of the u k windfall tax is solely dependent on whether or not the tax_base established by the u k windfall tax statute directly satisfies all the requirements set forth in sec_1_901-2 we note that the creditability of the foreign taxes described in rev ruls and cited by taxpayer were determined under pre-regulation standards and have not been measured under the current regulatory standards set forth in sec_1 b however even if we assume that the profits element in the foreign taxes described in the revenue rulings would satisfy the net gain requirement of sec_1_901-2 the taxes described therein are distinguishable in two important respects from the u k windfall tax first the tax_base in each ruling as with the other excess profits taxes cited by taxpayer was determined by reference to taxable profits whereas under the u k windfall tax a company’s value is determined with respect to its book profits more importantly the foreign tax_base considered in each ruling consisted of net profits in excess of a floor amount measured based on capital whereas as noted above the base of the u k windfall tax is computed with reference to a profits figure multiplied by nine in excess of a floor amount based on initial flotation value the inclusion of the profits multiplier in the u k windfall tax_base not the way in which the floor amount is defined is the critical factor that precludes characterization of the u k windfall tax as reaching net gain an excess_profits_tax in general is a tax levied on a company’s profits above a specified level that is considered normal a percentage of capital employed by the company or average earnings in the past are generally used to measure what are normal profits and what are excess profits in the case of the u s excess profits taxes imposed during world wars i and ii the taxes were imposed on a company’s net_income shown on its income_tax return in excess of a defined floor amount determined taxpayer also cites several cases that assumed without deciding that various u k taxes on excess profits defined as taxable profits in excess of prewar profits or a percentage of various measures of capital were creditable 25_bta_456 acq 1932_1_cb_2 h 176_f2d_704 3d cir 75_fsupp_461 ct_cl tam-157860-05 as a percentage of the company’s capitaldollar_figure in contrast the u k windfall tax was imposed on a company’s average daily book income over a variable base_period following privatization multiplied by nine in excess of a defined floor amount initial flotation value by its terms the u k windfall tax is a tax on value and the fact that taxable values are determined with reference to a measure of profits does not transform it into a tax on income but even if it were permissible to deconstruct the statutory terms the presence of the price-to-earnings ratio multiplier in the u k windfall tax statutory formula provides the critical distinction between this nonqualifying levy and qualifying_income or excess profits taxes issue if the answer to issue is yes does the u k windfall tax satisfy the requirements of sec_1_901-2 taxpayer’s contention that the u k windfall tax satisfies the net gain requirement of sec_1_901-2 is premised first upon accepting that its algebraic restatement language not contained in the u k statute can be substituted for the u k windfall tax schedule statutory formula and second accepting as fact that u k gaap generally accepted accounting practice principles are essentially similar to u s tax law principles profits under paragraph of schedule of the u k finance no act are taken from accounts prepared in accordance with the companies act which sets forth the financial reporting requirements for u k companies accounts under the companies act are prepared under u k gaap the field does not accept as fact that reported profits under the companies act determined under u k gaap is based on net_income in the u s sense it asserts that to the extent this factual issue needs to be resolved the case should be returned to exam for review since we reject taxpayer’s primary argument that the creditability of the u k windfall tax can be determined with reference to an algebraic restatement based on actual book profits rather than with reference to the statutory formula that uses a multiple of annualized average profits we need not reach the issue of whether profits under u k gaap is determined on the basis of net gain within the meaning of sec_1_901-2 as stated above no uncertainty or ambiguity exists regarding the terms or application of the u k windfall tax schedule statutory formula that necessitates the need to consider taxpayer’s proposed reformulation in analyzing whether the u k windfall tax is a creditable tax under sec_901 of the code the use of average book profits multiplied by nine in the schedule formula serves as a basis for determining the unrealized_appreciation in a company’s value rather than as a measure of net_income that is subject_to the percent u k windfall tax_rate because the tax_base is based the tax revenue act of secs stat was imposed at a rate of percent on a company’s net_income that exceeded the sum of dollar_figure and an amount of capital invested in the u s similar excess profits taxes eg national industry recovery act of sec_216 revenue act of ch 56_stat_798 were imposed during the years leading up to world war ii tam-157860-05 on nine times the annualized average book profits during the initial period following privatization rather than on net gain the u k windfall tax does not satisfy the net gain requirement of sec_1_901-2 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
